Case 3:12-cr-30239-NJR Document 433 Filed 09/02/20 Page 1 of 5 Page ID #3405




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                           Case No. 3:12-CR-30239-NJR-3

 JEVON JENKINS,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release filed by

Defendant Jevon Jenkins (Doc. 413). For the reasons set forth below, the Court denies the

motion.

                         FACTUAL & PROCEDURAL BACKGROUND

       Jenkins was arrested and entered a guilty plea in 2012 on charges related to a

violent kidnapping which he carried out together with six other defendants (Doc. 97).

Jenkins admitted to participating in the kidnapping, physically assaulting the victim, and

threatening to cut off the victim’s hands with an electric saw (Doc. 98). Jenkins was

ultimately sentenced to 168 months (14 years) of imprisonment, five years of supervised

release, a $100.00 special assessment fee, and restitution in the amount of $34,743.25

(Docs. 138, 163). He has served slightly less than eight years of his sentence (Doc. 418 at

4).

       On June 9, 2020, Jenkins filed a motion in this Court seeking compassionate release


                                       Page 1 of 5
Case 3:12-cr-30239-NJR Document 433 Filed 09/02/20 Page 2 of 5 Page ID #3406




pursuant to 18 U.S.C. § 3582(c)(1)(A), citing the Covid-19 pandemic and his asthma and

heart murmur conditions as extraordinary and compelling reasons justifying release

(Doc. 413). Jenkins subsequently asked the Court to appoint an attorney to assist him with

his motion (Doc. 423), and a panel attorney entered an appearance (Doc. 429. Jenkins’s

attorney subsequently indicated that he would not supplement Jenkins’s pro se filing

(Doc. 432).

                                         ANALYSIS

I.      Motion for Compassionate Release

     A. Applicable Law

        Under the First Step Act, inmates are authorized to bring their own motions for

compassionate release after first exhausting their administrative remedies with the

Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Certain courts have stated that in making

such a motion, a defendant should bear the burden of showing eligibility for a reduction

in sentence. E.g., United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

        A defendant may be eligible for compassionate release if the Court finds

“extraordinary and compelling reasons” to warrant a sentence reduction. 18 U.S.C.

§ 3582(c)(1)(A). The Court also must find that the requested sentence reduction is

“consistent with applicable policy statements issued by the Sentencing Commission.” Id.

        Congress has tasked the Sentencing Commission with compiling “what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission

                                        Page 2 of 5
Case 3:12-cr-30239-NJR Document 433 Filed 09/02/20 Page 3 of 5 Page ID #3407




has specified that certain circumstances surrounding the inmate’s medical condition, age,

and family situation will constitute extraordinary and compelling reasons. See U.S.S.G. §

1B1.13. The Sentencing Commission also gives the Director of the Federal Bureau of

Prisons discretion to distinguish other grounds that could be extraordinary and

compelling enough to merit a sentence reduction, either on their own or in combination

with another listed condition. See id. at cmt. n.1(D).

       Courts have in certain instances taken it upon themselves, however, to identify

non-enumerated grounds constituting extraordinary and compelling reasons for

compassionate release, even where the Bureau of Prisons has not done so. See, e.g., United

States v. Halliburton, 2020 U.S. Dist. LEXIS 102241 at 10 (finding extraordinary reasons

where the defendant had underlying health problems in conjunction with the Covid-19

pandemic) (C.D. Ill.); United States v. Coles, 2020 U.S. Dist. LEXIS 72327 (C.D. Ill.); United

States v. Lewellen, 2020 U.S. Dist. LEXIS 90195 at *8 (N.D. Ill.) (Noting court has joined

“vast majority” of district courts in looking past “guideposts” of §1B1.13 criteria to

construe what constitutes extraordinary and compelling reasons under 18 U.S.C. §

3582(c)(1)(A)(i)) (quoting United States v. Cardena, No. 09-CR-0332 (-11), slip op. at 6 (N.D.

Ill. May 15, 2020) (ECF No. 1890)).

       If an inmate can show that one of the eligibility criteria is applicable, the Court

must then assess whether a reduction would be appropriate under the statutory

sentencing factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, the Court

must determine that the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

                                        Page 3 of 5
Case 3:12-cr-30239-NJR Document 433 Filed 09/02/20 Page 4 of 5 Page ID #3408




   B. Discussion

       The Court starts by noting that Jenkins does not satisfy any of the factual

predicates listed by the Sentencing Commission as constituting “extraordinary and

compelling reasons” justifying compassionate release. Namely, he is not suffering from

a terminal illness or other condition from which he is not expected to recover, he is under

65 years old, and he does not indicate any death or incapacitation in his immediate family.

       In the unusual circumstances of the Covid-19 pandemic, courts have been willing

in certain instances to look beyond the enumerated list of extraordinary and compelling

reasons listed by the Sentencing Commission, particularly where underlying medical

conditions make defendants particularly susceptible to Covid-19. Here, while Jenkins

does appear to have certain health problems, it is not clear that his medical conditions

severely increase his vulnerability to Covid-19 to the point that compassionate release

might be warranted. Jenkins suffered from asthma as a child but indicated at the time of

his PSR that he had not suffered an attack in five or six years and had not used an inhaler

since 2012 (Doc. 131 at 2-11). In prison, he appears to have been prescribed Albuterol for

his asthma, but there is no indication that he suffers any severe respiratory conditions

that would exacerbate his susceptibility to Covid-19 (Doc. 419-1 at 40). Jenkins further

indicates that he has a heart murmur, and this is corroborated by his medical records

(Doc. 419-1 at 29). But this condition appears to have been temporary, with an

echocardiogram subsequently indicating no irregularities, and there is no indication that

this condition makes Jenkins more susceptible to Covid-19 (Id. at 32, 72).

       On the other hand, the extreme violent nature of the acts for which Jenkins is

                                       Page 4 of 5
Case 3:12-cr-30239-NJR Document 433 Filed 09/02/20 Page 5 of 5 Page ID #3409




currently incarcerated leads the Court to believe that he continues to present a threat to

public safety if released. Accordingly, the Court cannot justify compassionate release in

this case.

                                      CONCLUSION

       For these reasons, the Motion for Compassionate Relief (Doc. 164) is DENIED.

       IT IS SO ORDERED.

       DATED: September 2, 2020

                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 5 of 5
